DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018/190301.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
WO ‘301 teaches a method of removing horn plugs from skin using a composition containing (X) 2-amino-2-methyl 1-propanol and 2-amino-2-methyl-1,3-propanediol in amounts from 0.08% to 35% by weight. See paras. 22-23. The composition has a pH of from 9 to 12.5. See Abstract. Additionally, the composition may contain an (A1) anionic surfactant which may contain a carboxylic acid group or a sulfonic acid group, wherein the weight ratio of (X)/(A1) is from 1 to 70. See para. 44. The composition also preferably contains a nonionic surfactant having an FILB of greater than 11. See paras. 65-66. ‘301 discloses the claimed invention with sufficient specificity to constitute anticipation.
Accordingly, the teachings of ‘301 anticipate the material limitations of the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzani (US 5,352,389).
Gazzani teaches a detergent composition in the form of an aqueous solution containing at least one surfactant in an overall quantity not higher than 4% by weight
and being of the amphoteric, anionic, or nonionic type, at least one water-soluble organic base in a quantity ranging from 0.5 to 5% by weight, wherein the composition has a pH in the range of 7-9 (abstract). See claim 1. Suitable organic bases include 2-amino-2-methyl-1-propanol or 2-amino, 2-methyl, 1,3-propanediol (col. 4, lines 1-16). Suitable organic bases include 2-amino, 2-methyl, 1,3-propandiol, etc. See claim 3. Note that, Gazzani exemplify compositions containing 1% by weight lauryl ether sulfate sodium salt, 1% sodium coco-glutamate, 0.5% decylpolyglucoside, etc. See columns 9 and 10. Note examples 10 and 16 which show anionic surfactants such as sodium laureth sulfate and 2-methyl,1-proponal being employed.
Gazzani does not teach, with sufficient specificity, a composition having the specific pH containing 2-amino-2-methyl-1-propanol and the other requisite components of the composition in the specific amounts as recited by the instant claims.

With respect to claim 8, which teaches a combination of amino-alcohols such as 2-amino-2-methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol, Gazzani teaches that the claimed amino alcohols are well known and suggested in the skin cleansing art but the specific teaching of a these ingredients is not exemplified in admixture. 
It would have been obvious to the skilled artisan to employ 2 or more amino alcohols such as 2-amino-2-methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol in admixture with other ingredients of Gazzani because Gazzani teaches that said amino alcohols are known for delicate cleaning action (col. 3, lines 48-57). Accordingly, combining 2 or more ingredients useful for the same purpose is well known in the art with the expectation of providing similar or beneficial results.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of 
With respect to the optimization of the pH from 9 to 9.3, it has been held when ranges are close enough the skilled artisan is within his purview to optimize with the expectation of results being similar or the same, in the absence of a showing to the contrary. One skilled would expect similar skin cleansing from a pH in the range disclosed in Gazzani since the range is close enough to suggest similarities.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 1-14 of copending Application No. 16/604,001 and 16/604,077, respectively (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘001 or ‘077 encompass the material limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761